April 20, 2007


Mr. Carlos Villarreal
Hermansen, McKibben, Woolsey & Villarreal, L.L.P.
555 North Carancahua, Suite 1100
Corpus Christi, TX 78478
Mr. Paul D. Andrews
The Law Offices of Thomas J. Henry
521 Starr Street
Corpus Christi, TX 78401

RE:   Case Number:  04-0452
      Court of Appeals Number:  13-02-00440-CV
      Trial Court Number:  A-02-0036-CV-A

Style:      ROBERT LOW, D.O. AND STEPHEN SMITH, M.D.
      v.
      THOMAS J. HENRY AND THE LAW OFFICES OF THOMAS J. HENRY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Pam Heard    |
|   |Clerk            |
|   |Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Donald P.    |
|   |Wilcox           |